EXHIBIT 10.2
 
 
 
AMENDMENT TO DEBENTURE
 
The undersigned parties, SE Media Partners Inc (“Creditor”) and Minerco
Resources Inc. (“Maker”), have previously entered into a convertible debenture
(“the Note”) in the amount of Thirty-Six Thousand Dollars ($36,000), dated June
6th, 2011 herein to amend the terms of such debenture as follows:


WHEREAS, the Note was due on December 6, 2011; and


WHEREAS, the Creditor has neither received payment nor been able to utilize the
convertibility clause in the Note due to adverse market conditions for the
Maker’s stock including insufficient authorized common stock, and volatile stock
prices; and


WHEREAS, the Maker has the ability to issue free-trading stock to the Creditor
on the conversion of the debenture, subject to Rule 144, and


WHEREAS, the Parties agree to amend the terms of the original Note.


NOW THEREFORE, the parties agree that the Section “Conversion Price” shall be
modified as follows:
 
“Conversion Price” shall be $0.001 or 50% of the lowest Per Share Market Value
of the five (5) Trading Days immediately preceding a Conversion Date, whichever
is lowest.


Agreed this 1st Day of February 2012.
 

CREDITOR      MAKER  
 [mine_ex102.jpg]
   
[img002.jpg]
  By: John R. Loud         
By:  Sam J Messina III
 
SE Media Partners Inc 
   
Minerco Resources Inc.
 